Citation Nr: 1141414	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-10 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety, schizophrenia, and schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) from February 2007 and April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  

The Board is cognizant that the RO originally construed the Veteran's claim as a claim for service connection for PTSD with anxiety and depression.  However, the record shows that he has also been diagnosed and treated for other psychiatric disorders, including schizoaffective disorder and schizophrenia.  Claims for service connection for one psychiatric disorder effectively encompass claims for service connection for all psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2010).  Moreover, when determining the scope of an issue on appeal, the Board is required to consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits in support of that claim.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Accordingly, the Board finds that the Veteran's claim should be broadly characterized as encompassing all of the psychiatric symptoms for which he seeks service connection.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

While the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claim for service connection for an acquired psychiatric disorder.  

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association.  The DSM-IV criteria for a diagnosis of PTSD include:  A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

If a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); 75 Fed. Reg. 39843 (July 13, 2010).

Under the revised regulation, the specific provision governing personal assault has been renumbered from 38 C.F.R. § 3.304(f)(4) to 38 C.F.R. § 3.304(f)(5).  However, the substance of that provision has not changed.  38 C.F.R. § 3.304(f)(5).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the appellant's service records may corroborate the appellant's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the appellant's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2011).

In this case, the Veteran attributes his current mental health problems to his period of Marine Corps training at Parris Island, South Carolina, where he was reportedly subjected to a barrage of verbal and physical abuse by his drill instructor.  Specifically, the Veteran alleges that the drill instructor threatened to "feed him to the alligators" and called him demeaning names like "Gomer Pyle."  The Veteran also claims that, on one occasion, the drill sergeant accosted him in the washroom, beat him up, and threatened him with retaliation if he informed any of his superiors.  After several weeks of additional threats, the Veteran now maintains, he became convinced that he eventually would be killed.  As a consequence, he further maintains, he suffered a nervous breakdown and was sent to an aptitude board, which determined that he was unfit for service.

The Veteran's service records confirm that in August 1969 he was referred to a Marine Corps Aptitude Board by his commanding officer.  In his letter of referral, the commanding officer indicated that the Veteran was a "slow recruit" with limited reading and writing skills who lacked the comprehension and retention capabilities necessary to complete basic training.  The officer added that the Veteran previously had been afforded an in-service psychiatric evaluation, which had revealed that he was "slow and dull," yet devoid of mental illness or retardation.  Based on the commanding officer's assessment and a personal interview with the Veteran, the aptitude board determined that his cognitive deficiencies had existed prior to service and had not been aggravated therein.  The aptitude board further determined that those cognitive deficiencies rendered the Veteran unfit for retention.  He was subsequently granted an honorable discharge in September 1969, less than three months after his enlistment.

Notwithstanding the findings of the aptitude board, the Veteran now maintains that he did not exhibit any significant mental "slowness" prior to joining the Marine Corps.  Rather, he asserts the lost the ability to function in response to the psychiatric trauma inflicted by his drill instructor. 

In support of his claim, the Veteran has submitted a report card from his senior year of high school, showing that he earned good grades and displayed no signs of cognitive deficiency prior to entering the military.  He has also submitted letters from a cousin and three teachers, all of whom knew him both before and after his period of service.  All assert that the Veteran was a bright, well-adjusted young man prior to joining the Marine Corps and that his personality was abruptly and permanently altered by his in-service experiences.

In addition to the above lay evidence, the Veteran has referred VA to SSA records, indicating that he developed severe depression after injuring his back in 1979 in the course of his civilian employment.  Those SSA records further show that the complications from the Veteran's depression and low back disorder ultimately caused him to lose his job and to qualify for disability benefits, effective June 19, 1988.  Significantly, those SSA records also include the results of psychiatric assessments, showing that the Veteran's verbal, abstract reasoning, and conceptual abilities have been assessed as below average.   

Other post-service medical records show that the Veteran has received ongoing treatment for depression, anxiety, schizophrenia, and schizoaffective disorder.  He also has been assessed with rule/out PTSD.  However, a definitive diagnosis of PTSD, predicated on the pertinent DSM-IV criteria, has not yet been rendered.  Moreover, while the Veteran's VA outpatient treating providers have noted his account of in-service psychiatric trauma, none has expressly related his current mental health problems to his military service.  Nor has any other medical practitioner. 

The Board recognizes that the Veteran, his cousin, and his teachers are all of the opinion that his PTSD and other mental health problems stem from his reported in-service trauma.  Moreover, the Board concedes that the Veteran, as a lay person, is competent to offer an account of stressful events in service, which are within the realm of his personal experience.  He is also competent to report symptoms, such as sadness, fear, and anxiety, which are capable of lay observation.  Similarly, his cousin and teachers are competent to describe behavior changes that the Veteran has demonstrated in their presence.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, neither the Veteran, his cousin, nor any of teachers has been shown to have the requisite clinical training to provide an opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, their statements, standing alone, are insufficient to warrant a grant of service connection on a direct basis.  Further, while mindful that schizophrenia and schizoaffective disorder fall into the category of psychoses for which service connection may be rebuttably presumed, that presumption does not apply to the Veteran due to his serving on active duty for less than 90 days.  38 U.S.C.A. §§ 1112, 1137 (West 2002 & 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The Board recognizes that the RO previously determined that a VA examination was unwarranted as the Veteran's alleged PTSD stressor had not been verified.  However, that determination preceded and, thus, did not take into account the written statements from the Veteran's cousin and teachers, attesting to behavior changes that he exhibited during his brief period of active duty.  Those written statements were received in March 2008, prior to the certification of the Veteran's appeal.  Nevertheless, the RO determined in a May 2008 memorandum that those written statements were irrelevant to the Veteran's claim and, thus, did not warrant consideration in a supplemental statement of the case.  Notwithstanding that determination, the Board observes that lay reports of behavior changes, occurring in the wake of abuse from the Veteran's drill sergeant, constitute exactly the type of evidence that may be used to verify an alleged personal assault stressor.  38 C.F.R. § 3.304(f)(5) (2011).  Therefore, the Board considers those written statements relevant to the Veteran's claim and, thus, worthy of consideration by the RO in the first instance.  38 C.F.R. § 19.31 (b)(1) (2011).  

Moreover, the Board finds that the above written statements, while not dispositive of the Veteran's claim, are sufficient, in tandem with the other evidence of record, to trigger the need for a VA etiological examination and opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  No examination has yet been conducted.  Accordingly, the Board finds it necessary to remand for an examination and etiological opinion in order to fully and fairly assess the merits of the Veteran's claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 2011); 38 C.F.R. § 3.159(c)(4) (2011).  

Specifically, on remand, the RO should forward the written statements from the Veteran and his cousin and teachers, and any other pertinent evidence regarding his alleged in-service stressor, to a medical or mental health professional for an opinion as to whether a personal assault occurred.  338 C.F.R. § 3.304(f)(5) (2011).  Then, if the examiner determines that an assault occurred, the examiner should consider whether it caused or aggravated any of the mental health symptoms found to warrant a diagnosis of PTSD under the DSM-IV.

Additionally, the examiner should address whether any of the Veteran's other psychiatric disorders, including his depression, anxiety, schizophrenia, and schizoaffective disorder, are etiologically related to his alleged personal assault stressor or to any other aspect of his military service.  Clemons v. Shinseki, 23 Vet. App. 1 (2010).  In so doing, the examiner should expressly address the medical records, showing extensive private and VA psychiatric treatment, and the statements from the Veteran and his cousin and teachers regarding his current symptoms and his continuity of mental problems since active duty.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, because of the Marine Corps Aptitude Board's finding of a preexisting mental condition, the examiner should also consider whether any of the Veteran's current psychiatric disorders preexisted service and, if so, whether they were aggravated by that period of active duty.  38 U.S.C.A. § 1111 (West 2002 & 2011); 38 C.F.R. § 3.304(b) (2011).  

In rendering each of the above opinions, the examiner should take into account all pertinent evidence in the Veteran's claims folder.  38 C.F.R. § 4.1 (providing that, in evaluating a disability, such disability is to be viewed in relation to its whole recorded history).

Finally, it appears that VA medical records may be outstanding.  The record shows that, as of February 2007, the Veteran was receiving regular VA outpatient treatment for depression, anxiety, and related symptoms.  However, no subsequent VA medical records have been associated with the claims folder.  Because it appears there may be additional VA medical records dated after February 2007 that are pertinent to his claim, the Board finds that those records should be obtained.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder all records from the VA Gulf Coast Veterans Health Care System, to specifically include all psychiatric treatment records from the VA outpatient clinic in Pensacola, Florida, dated since February 2007.

2.  After the above development has been completed, schedule the Veteran for a VA examination with a psychologist or psychiatrist to determine the nature and etiology of any current acquired psychiatric disorder.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should specifically attempt to reconcile the opinion with all other pertinent evidence of record, including the lay evidence regarding the Veteran's alleged in-service stressor (verbal and physical abuse from his Marine Corps drill instructor) and the service records showing that he was found to have a preexisting mental condition, assessed as low aptitude, which prevented him from completing basic training and ultimately rendered him unfit for service.  Additionally, the examiner should consider the lay assertions from the Veteran, his cousin, and his teachers, indicating that the Veteran did not have any mental problems prior to entering service and that his current symptoms all resulted from his in-service trauma.  The examiner should also consider the post-service medical records showing that the Veteran has received ongoing treatment for depression, anxiety, schizophrenia, schizoaffective disorder, rule/out PTSD, and related psychiatric problems.  Finally, the examiner should consider the statements from the Veteran and the other lay witnesses, and any other competent evidence of record, regarding a continuity of symptomatology of psychiatric problems since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The VA examiner's opinion should specifically address the following:

a)  Provide a full multi-axial diagnosis and specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM- IV).

b)  If a diagnosis of PTSD is warranted, specify whether it is at least as likely as not (50 percent or greater probability) due to in-service verbal and physical abuse, which the Veteran reportedly incurred from his drill instructor, or to any other in-service personal assault.  The examiner should expressly determine whether any of the factors in 38 C.F.R. § 3.304 (f)(5) are present to support an allegation of PTSD due to personal assault.

c)  State whether the Veteran meets the diagnostic criteria for any other psychiatric disorders.  

d)  State whether there is clear and unmistakable evidence that any currently diagnosed psychiatric disorder preexisted service.

e)  State whether it is at least as likely as not (50 percent or greater probability) that any preexisting psychiatric disorder was aggravated or permanently worsened by in-service verbal and physical abuse, which the Veteran reportedly incurred from his drill instructor, or any other aspect of his military service.

f)  State whether there is clear and convincing evidence that any preexisting psychiatric disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease.

g)  For any currently diagnosed psychiatric disorder not shown to have preexisted service by clear and convincing evidence, state whether it is at least as likely as not (50 percent or greater probability) that the disease is etiologically related to in-service verbal and physical abuse, which the Veteran reportedly incurred from his drill instructor, or any other aspect of his service.

3.  Then, readjudicate the claim.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

